                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIBERTO LIZARRAGA, et al.,                        Case No. 18-cv-03845-SVK
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART
                                   9             v.                                         PLAINTIFFS’ MOTION TO EXTEND
                                                                                            CLASS CERTIFICATION DISCOVERY
                                  10     BILL HAMILTON ROOFING, INC., et al.,
                                                                                            Re: Dkt. Nos. 34, 36
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ motion for a ninety-day extension of the Court’s May 15,

                                  14   2019 deadline to complete class certification discovery. ECF 34. The Parties’ dispute centers on a

                                  15   voluntary discovery agreement between the Parties, under which Defendants agreed to produce

                                  16   certain documents in lieu of Plaintiffs serving formal discovery requests. Id. at 2–4. Plaintiffs

                                  17   contend that Defendants failed to produce the agreed upon documents, forcing Plaintiffs to seek

                                  18   formal discovery and creating the need to extend class certification discovery. Id. at 3–5.

                                  19   Defendants argue that their document productions have been both responsive and substantial, that

                                  20   Plaintiffs reneged on the voluntary discovery agreement with the service of formal discovery and

                                  21   that Plaintiffs’ failure to complete class certification discovery is due to their own delay. ECF 36.

                                  22   The Court held oral argument on Plaintiffs’ motion on May 14, 2019.

                                  23          The Parties submitted a detailed history of their voluntary agreement, meet and confer

                                  24   efforts and discovery disputes. ECF 34; ECF 36. This history shows that both sides failed to fulfil

                                  25   obligations under their voluntary agreement. In that agreement, Defendants agreed to produce

                                  26   employee paystubs, which include putative class member contact information. ECF 34-2;

                                  27   ECF 34-3. As the Court noted at the hearing, rather than waiting until the eve of the close of class

                                  28   certification discovery and then seeking to disrupt the entire case schedule, Plaintiffs should have
                                   1   sought relief through a timely motion to compel. Although the Parties dispute the current status of

                                   2   the agreement, the Court finds that production of the unredacted paystubs along with adequate

                                   3   employee contact information provides the most efficient solution to the Parties’ dispute with the

                                   4   least disruption to the case schedule. Accordingly, the Court GRANTS IN PART Plaintiffs’

                                   5   motion and ORDERS as follows:

                                   6          •   By May 21, 2019, Defendants shall either produce or make available for inspection the

                                   7              unredacted paystubs with the putative class member contact information. In addition to the

                                   8              contact information set forth on the paystubs, Defendants shall provide the putative class

                                   9              members’ last known telephone numbers in Defendants’ possession.

                                  10          •   Prior to Defendants’ production on May 21, 2019, Plaintiffs shall (1) adapt and prepare

                                  11              this District’s model stipulated protective order for standard litigation1 for Defendants’

                                  12              approval and (2) file the stipulated protective order for the Court’s approval. Once the
Northern District of California
 United States District Court




                                  13              protective order is filed, the Parties may proceed on the schedule set forth herein, without

                                  14              waiting for the Court to enter the protective order.

                                  15

                                  16              In light of this production and the Parties’ positions leading up to this dispute, the Court

                                  17   finds that only a modest extension of the case schedule is appropriate. The Court sets the

                                  18   following amended case schedule:

                                  19   ////

                                  20   ////

                                  21   ////

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27

                                  28
                                       1
                                        This District’s model stipulated protective order for standard litigation is available at
                                       https://www.cand.uscourts.gov/model-protective-orders.
                                                                                        2
                                   1           Scheduled Event                Old Dates                     New Dates
                                   2    Close of Class Certification   May 15, 2019                  June 14, 2019
                                   3    Discovery
                                   4    Class Certification Motion     June 14, 2019                 July 16, 2019
                                   5    Deadline
                                   6    Class Certification Motion     NA                            August 20, 2019 at 10:00 a.m.
                                   7    Hearing
                                   8    Close of Fact Discovery        September 13, 2019            October 15, 2019
                                   9    Further Case Management        August 6, 2019 at 9:30 a.m.   October 29, 2019 at 9:30 a.m.
                                  10    Conference
                                  11    Expert Disclosures             September 30, 2019            November 8, 2019
                                  12    Rebuttal Expert Disclosures    October 18, 2019              December 6, 2019
Northern District of California
 United States District Court




                                  13    Close of Expert Discovery      October 31, 2019              January 15, 2020
                                  14    Last Day to File Dispositive   November 14, 2019             January 28, 2020
                                  15    Motions
                                  16    Hearing on Dispositive         December 19, 2019             March 3, 2020 at 10:00 a.m.
                                  17    Motions
                                  18    Final Pretrial Conference      January 30, 2020              April 2, 2020
                                  19                                   Filing Dates:                 Filing Dates:
                                  20                                          January 16, 2020;             March 19, 2020;
                                  21                                          January 23, 2020              March 26, 2020
                                  22
                                        Jury/Bench Trial               February 10, 2020             April 13, 2020
                                  23   ////
                                  24   ////
                                  25   ////
                                  26   ////
                                  27   ////
                                  28   ////
                                                                                       3
                                   1          Finally, at the hearing, Plaintiffs complained of the sufficiency of Defendants’ production

                                   2   of “job files.” This specific production issue was not addressed in the Parties’ submissions to the

                                   3   Court. The Parties are ORDERED to meet and confer regarding any outstanding discovery

                                   4   disputes that relate to class certification and to resolve them promptly. There will be no further

                                   5   adjustments to the case schedule.

                                   6          SO ORDERED.

                                   7

                                   8   Dated: May 15, 2019

                                   9

                                  10
                                                                                                    SUSAN VAN KEULEN
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
